Opinion by
MR. JUSTICE GROVES.
*365The defendant pled guilty to a charge of aggravated robbery committed in February 1972. In July of 1972, the defendant was sentenced to a thirty-five to thirty-eight year term of imprisonment. Claiming that his sentence is excessive, the defendant perfected this appeal.
The defendant argues that his sentence is reviewable under 1971 Perm. Supp., C.R.S. 1963, 40-1-509 which, under certain circumstances, provides for appellate review of sentences imposed in felony cases.
The statute relied upon by the defendant must be construed in conjunction with other provisions of the Colorado Criminal Code including 1971 Perm. Supp., C.R.S. 1963, 40-1-103(1) and (2). These sections provide that the Colorado Criminal Code does not apply to the prosecution or punishment for any offense committed prior to July 1, 1972. Since the offense for which the defendant was sentenced was committed prior to July 1, 1972, the right of appeal under Section 40-1-509 is not available to this defendant.
Judgment affirmed.
MR. JUSTICE KELLEY, MR. JUSTICE DAY and MR. JUSTICE HODGES concur.